EXHIBIT 10.3

 

SUMMARY 2005 DIRECTOR FEE SCHEDULE

 

On May 31, 2005, the Greater Bay Bancorp Board of Directors approved annual fees
for directors (except management directors) for service on the Boards of Greater
Bay Bancorp and its subsidiaries, including the Committees thereof, as follows:

 

Annual retainer

   $ 9,000

Fee per regular Board meeting attended

     500

Chairman fee

     15,000

Vice Chairman fee

     8,000

Executive Committee

     18,000

Audit Committee

     14,000

Compensation Committee

     12,000

Board Governance & Nominating Committee

     4,000

Asset Liability Management Committee

     5,000

Committee Chair fees:

      

Executive

     18,000

Audit

     30,000

Compensation

     12,000

Board Governance & Nominating

     4,000

Asset Liability Management

     8,000

Subsidiary Boards:

      

Greater Bay Bank, N.A.

      

Annual Retainer

     9,000

Fee per regular Bd. meeting attended

     500

Chairman fee

     15,000

Loan Committee

     12,000

Marketing Committee

     4,000

Asset Liability Management Committee

     5,000

Trust Oversight Committee

     4,000

Committee Chair fees:

      

Marketing

     4,000

Loan

     12,000

Trust Oversight

     4,000

Asset Liability Management

     8,000

ABD Board retainer

     2,0001

--------------------------------------------------------------------------------

1 One non-management director of Greater Bay Bancorp serves on the Board of ABD.

 

At the discretion of the Committee chairs, members of the Committees may also
receive fees for special meetings attended. In addition, Directors are eligible
to receive awards under the Amended and Restated 1996 Stock Option Plan.